[ex102063019v2001.jpg]
DEAN FOODS COMPANY POST-2004 EXECUTIVE DEFERRED COMPENSATION PLAN TERMINATION
AND LIQUIDATION AMENDMENT WHEREAS, Dean Foods Company (the “Company”) has
determined to terminate and liquidate the Dean Foods Company Post-2004 Executive
Deferred Compensation Plan (the “Plan”) in accordance with the terms and
conditions under which such a termination and liquidation may be affected in
accordance with the regulations promulgated under the provisions of Section 409A
of the Internal Revenue Code of 1986, as amended (the “Code”); WHEREAS, pursuant
to Article XI of the Plan, the Compensation Committee of the Board of Directors
of the Company (the “Committee”) has the power to amend and to terminate the
Plan; WHEREAS, the Committee has delegated its authority to administer the Plan,
including its authority pursuant to Article XI to amend and to terminate the
Plan, to certain designated officers of the Company; NOW, THEREFORE, the Plan is
hereby amended in the manner set forth below to effect its termination and
liquidation: 1. Section 3.4 shall be amended to add two new sentences at the
beginning thereof. The provisions of this Section 3.4 shall only apply with
respect to periods prior to the Termination Date (as defined in Article XI).
From and after the Termination Date, the deemed investment of any assets
credited to the Accounts of Participants pending distribution at or promptly
following the Liquidation Date (as defined in Article XI) shall be determined in
accordance with Section 3.6 2. A new Section 3.6 shall be added to the Plan, to
read as follows: 3.6 From and after the Termination Date, (i) no Participant
elected investment directions shall be applicable to determinate the interest or
other earnings notionally credited to any Participant’s Account; (ii) no
Participant’s Account shall be deemed to be invested in any life insurance
policy and (iii) on a quarterly or other basis selected by the Committee, the
Committee shall credit to each Participant’s Account an amount equal to the
interest, earnings or losses that would have resulted to the Account if the
amounts credited to the Account were invested in one or more money market funds
or other investments selected by the 1005222100v1



--------------------------------------------------------------------------------



 
[ex102063019v2002.jpg]
Committee from time to time, each of which shall have as its primary investment
objective the preservation of principal.. 3. Article XI of the Plan is hereby
amended and restated in its entirety, to read as follows: In accordance with the
provisions of Treas. Reg. §1.409A-3(j)(4)(ix)(C), effective as of May 1, 2019
(the “Termination Date”), this Plan shall be terminated in accordance with the
terms and conditions set forth in this Article XI. The Plan shall be liquidated
and, notwithstanding the provisions of Article V hereof, all amounts credited to
any Participant’s Account hereunder at such time shall be distributed on, or
within 30 days following, May 1, 2020 (May 1, 2020 hereafter referred to as the
“Liquidation Date”). Except as otherwise expressly provided herein, all amounts
subject to deferral elections in effect at the Termination Date shall continue
in effect in accordance with their terms until the Liquidation Date, to assure
that no payment of amounts otherwise subject to deferral hereunder shall be paid
on an accelerated basis prior to the Liquidation Date. Notwithstanding the two
immediately preceding sentences, any amount that would have been distributed
prior to the Liquidation Date in accordance with the applicable terms of the
Plan (including, without limitation, Article V) as in effect immediately prior
to the Termination Date shall be payable in accordance with the previously
effective distribution provisions of the Plan and any applicable Participant
election. No new elections to defer any compensation shall be permitted to be
made after the Termination Date and no deferrals shall be permitted with respect
to any compensation payable solely in respect of services to be performed after
December 31, 2019. The Company agrees and acknowledges that to comply with the
requirements of Treas. Reg. §1.409A- 3(j)(4)(ix)(C), it and each other entity
that would be deemed to be a service recipient with the Company under Treas.
Reg. §1.409A-1(g) (the “Company Service Recipients”) shall be required to
terminate and liquidate on substantially comparable terms and conditions all
agreements, methods, programs and other arrangements sponsored by any of the
Company Service Recipients that would be aggregated with the Plan, assuming that
the same service recipient had compensation deferrals under each such agreement,
method, program and other arrangement (the “Terminated Arrangements”). The
Company agrees and acknowledges that, prior to May 1, 2022, neither the Company
nor any other Company Service Recipient shall establish any new deferred
compensation plan that would be deemed to be aggregated with this Plan or any
other Terminated Arrangement under the provisions of Treas. Reg. §1.409A-1(c).
The Board or the Committee reserve the right at any time to amend the Plan in
whole or in part prior to the Liquidation Date, except that no such amendment
shall (i) modify the terms and conditions applicable to the termination 2
1005222100v1



--------------------------------------------------------------------------------



 
[ex102063019v2003.jpg]
and liquidation of the Plan as set forth in this Article XI, (ii) modify the
commitment that no New Plan be adopted by the Company on or before May 1, 2022,
or (iii) have the effect of retroactively depriving Participants or
Beneficiaries of rights already accrued under the Plan. Any amendment to the
Plan shall be executed by an officer of the Company. IN WITNESS WHEREOF, the
officers of the Company designated by the Committee to exercise the authorities
of the Committee under the Plan have caused this Termination and Liquidation
Amendment to be adopted on behalf of the Company on this 9th day of May, 2019.
DEAN FOODS COMPANY ______/s/ Jose Motta______________ By: Jose Motta, Senior
Vice President Human Resources ______/s/ Mike Adams_____________ By: Mike Adams,
Vice President Benefits & HR Systems 3 1005222100v1



--------------------------------------------------------------------------------



 